Exhibit 10.46

Summary of Benefits and Fees for Non-employee Directors

Annual Retainers, Meeting Fees and RSUs

 

  •  

$70,000 annual cash retainer

 

  •  

Board and committee meeting fees:

 

  •  

$2,000 per in-person meeting

 

  •  

$1,000 per telephonic meeting

 

  •  

Additional annual committee chair retainers:

 

  •  

$20,000 for Audit Committee Chair

 

  •  

$15,000 for Human Capital & Compensation Committee (HC&CC) Chair

 

  •  

$10,000 for other committee chairs (including any special committees)

 

  •  

$150,000 additional annual retainer for the non-executive Chairman

 

  •  

$100,000 annual RSU grant made at each annual shareholders’ meeting and cliff
vesting in full at the next year’s annual meeting

 

  •  

New Board members joining the board in between annual meetings receive a
pro-rated RSU grant that vests in full upon the subsequent annual meeting. The
value of the RSU grant is pro-rated based on the number of half-months between
the date of the Board member’s initial appointment to the Board and the date of
the subsequent annual meeting.

Communications Services

 

Category

  

Benefit

Wireless Units    Unlimited, including accessories; Use of a international phone
or broadband card while traveling Everything Plus Referral Program    Allows
friends and family members to be activated on one of three special discounted
rate plans (they are liable for their own accounts) Long Distance    Long
distance calling cards and wireline long distance Specialized Equipment   
Specialized equipment (e.g., Repeater or Airave) valued at up to $1,000 will be
provided as needed; Compensation Committee approval required for specialized
equipment in excess of $1,000 Accessories    Provided as needed Total Annual
Allowance    Up to $12,000 annually to be used for Sprint products or services
(both wireless & long distance)



--------------------------------------------------------------------------------

 

Income tax treatment    No gross-up is provided Termination of service   
Converted to consumer rate plan at termination of Board service; Directors
appointed on or before July 25, 2006 and have five years of Board Service will
receive communication Benefits for the earlier of the aggregate number of months
on the Board up to 120 months (then convert to a billed arrangement) or death.
VIP Support    Designated support team to assist with service and equipment
issues

Sprint Foundation Matching Gift Program

Outside Directors are eligible to participate in the Sprint Foundation’s
matching gift program. The Foundation matches contributions to qualifying
organizations on a 1-for-1 basis, up to the annual donor maximum of $5,000. The
annual maximum per donor, per organization is $2,500. The minimum gift eligible
for matching funds is $25. Gifts can be made to accredited educational
institutes, arts/cultural organizations, and youth development organizations as
long as they have 501(c)(3) tax-exempt status. The matching gift award may be
reduced by the value of any benefit you receive for your contribution.

Director Stock Ownership Guidelines

Outside directors are required to hold equity or equity interests in our common
stock with a value of at least two times the annual board retainer amount (or
$140,000). Each outside director is required to meet this ownership level by the
later of August 12, 2007 or the second anniversary of the director’s initial
election or appointment to the Board.

Minimum Holding Period

Active Outside Directors are required to retain for a period of at least 12
months all shares or share equivalents (e.g., options or restricted stock units)
received from Sprint Nextel, except for shares (i) sold for the payment of taxes
as a result of shares becoming available to the non-employee director, or
(ii) delivered to Sprint Nextel to pay for the acquisition of additional shares
through the exercise of a stock option or otherwise. The 12-month period begins
on the date any restrictions or vesting periods have lapsed on the shares or
share equivalents (including stock options). The Outside Directors are subject
to this holding period until they leave the Sprint Nextel Board.